Title: Reply of the President to the House of Representatives, [13 December] 1790
From: Washington, George
To: House of Representatives


Gentlemen,
[13 December 1790]
The sentiments expressed in your Address are entitled to my particular acknowledgment. Having no object but the good of our Country, this testimony of approbation and confidence from its immediate Representatives must be among my best rewards, as the support of your enlightened patriotism has been among my greatest encouragements. Being persuaded that you will continue to be actuated by the same auspicious principle I look forward to the happiest consequences from your deliberations during the present Session.
Go: Washington.
